Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-18, 20-25 are pending. Claims 9-18, 20-25 are rejected.
Amendments to the claims have been recorded.


Response to Amendment
Applicant argues that Latotzki does not teach “receiving, via a handheld device, a user input specifying at least one of the turning regions” Examiner strongly disagrees.  The rejection used was Latotzki para 40 teaches, The vehicle may start and execute a return way [specified turning regions] upon request from the driver's smart phone.)  

Latotzki par. 40 in full teaches:
“Nowadays the term ‘valet parking’ for vehicles has a wide scope: it may include ‘the vehicle is pulling autonomous (and often) supervised into a known private parking garage or parking lot after the driver has left his or her vehicle in front of the garage or parking lot or in front of the entrance of his or her house, letting the vehicle pass the driveway to the garage in an automated manner’, such as shown in FIG. 2. These systems are often limited to follow a known path. The vehicle supervision as well as transmitting of drive commands is typically been done by using cellular connections to smart phone apps. Typically, the vehicle owner stays in connection with the vehicle until it is finally parked. The vehicle may start and execute a return way upon request from the driver's smart phone.
	Examiner notes that this paragraph 40 clearly states that the vehicle knows its private parking spot and that it is follow a known path.  The commands are given by using phone.  One may argue that the path may be straight and as such there are no “turning regions” even if the selected path was selected by a user.  Latotzki par. 40 uses Fig.2 to illustrate this example and Fig. 2 clearly shows the vehicle making at least one turn turning into the garage parking.   

Applicant’s remaining arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.”



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MPEP 2111.04(11)
Regarding the method claims 9-16, the limitation “while operating”.  Since the claims are all method claims, if the step is a contingent limitations such as “while operating” a position can be taken of “while not operating”, then the step of “while operating” is not required to be rejected because it is a "while" statement which is conditioned from the steps of where "operating". For example, while operating, then there is no need to further continue since the limitations are conditional statement. According to MPEP 2111.04(11) and Ex parte Schulhauser.  As such Examiner will not be considering the non-selected option.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-13, 16-21, and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Latotzki 20170329346 as applied to claim above, and further in view of Wang US 20180194344.

(Latotzki para 42, The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.) Which is Applicant’s invention. 

1 - 8. (Cancelled).
Claim 9 is rejected using the same rejections as made to claim 17.
Claim 10 is rejected using the same rejections as made to claim 18.
Claim 11 is rejected using the same rejections as made to claim 19.
Claim 12 is rejected using the same rejections as made to claim 20.
Claim 13 is rejected using the same rejections as made to claim 21.
Claim 16 is rejected using the same rejections as made to claim 24.

Regarding claim 17, Latotzki teaches a control device, configured to: 
(Latotzki para 42, The vehicle [autonomous] may be turned [autonomously] during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.)

receiving, via a handheld device, a user input specifying at least one of the turning regions; (Latotzki para 40, The vehicle may start and execute a return way [specified turning regions] upon request from the driver's smart phone.)

and the plurality of turning regions, each route extending from the second area to the first area via one of the turning regions; and (Latotzki Fig.6, turning region Fig. 6 #2 from second parking area to the first area where the car is.) (Latotzki para 66; the system may determine the driver's location via the GPS [stored GPS map route driver’s location based on GPS sensor data]) Also (Latotzki para 41; vehicle inherent sensors and environment scene mapping and hazard determination algorithm are in use, supported by traffic rule data sets, vehicle dynamics controls and data sets.)

 then, upon selecting one turning region, (Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone. [user selected turning region]) Also (Latotzki para 53, Optionally, the smart phone app may show the walking path to the rental vehicle pick up spot. Optionally, the individually chosen pickup spot may be selected by the customer or driver himself. Optionally, multiple but at least one of the following optimization criteria may be reflected by the optimization algorithm, such as minimal walking distance for the next customer (or driver), minimal waiting time for the customer until the shared or rental car arrives, fastest possible driving path for the shared or rental car to reach the chosen pick up spot, minimal driving distance for the shared or rental car until reaching the chosen pick up spot, the area of best probability to find a spot for stopping for picking up the customer, a spot which complies best to traffic rules, a spot safe for stopping a picking up the customer in terms of traffic safety, a spot safe for stopping a picking up the customer in terms of personal safety, and/or a spot for picking up the customer to which the walking path is the safest in terms of personal and traffic safety (for example when picking up children) originating from the current position of the customer.)

actuate the vehicle, in response to receiving a message from the handheld device, to operate along the route including the selected turning region and turn the vehicle around in the selected turning region. (Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone.) Also (Latotzki Fig.6 [vehicle does not just back up on the same rout of 1 but vehicle turns around for ease of departure] para 42; The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction,) 

Regarding while operating a vehicle from a first area to a second area based on a stored route, identify a plurality of turning regions along the stored route based on sensor data and then determine a plurality of routes based on the stored route (Wang further teaches (Wang Abstract, The system receives a current vehicle position from a position sensor. The system autonomously navigates a vehicle along a stored navigational path [navigation along a stored path have plurality of turning regions] based on a comparison between the current vehicle position and one or more of a plurality of waypoints associated with the stored navigational path.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Latotzki in view of Wang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of autonomously navigates a vehicle along a stored navigational path.


Regarding claim 18, Latotzki and Wang teach all of the limitations of claim 17 and further teaches, wherein the control device is further configured to actuate the vehicle to change a direction of travel between a reverse direction and a forward direction in the selected turning region. (Latotzki Fig.6 [vehicle reverses out of paring spot, then changes direction and drives forward in the turn region 2] para 42; The vehicle may be turned during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction,)

Regarding claim 19, Canceled

Regarding claim 20, Latotzki and Wang teach all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on a distance of the route (Latotzki para 53, the autonomous vehicle may come [Fig.11B driving path/route with turning region] to the dedicated (fixed) pick up spots; minimal walking distance for the next customer (or driver),)

Including the turning region being less than respective distances of the other routes including the other turning regions. (Latotzki par. 53; the following optimization criteria may be reflected by the optimization algorithm, minimal driving distance for the shared or rental car until reaching the chosen pick up spot,)

Regarding claim 21, Latotzki and Wang teach all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on a distance between the second area and the turning region. (Latotzki para 53, the autonomous vehicle may come [Fig.11B from first area to second area driving path/route with turning region] to the dedicated (fixed) pick up spots; minimal walking distance for the next customer (or driver),) 
Also (Latotzki Fig.6 #2 turning region from second parking area based on a distance near the house entrance) 
Also (Latotzki para 42, The vehicle may be turned [turning region] during the parking and the coming back [from second] procedure to ease the departure [shorter distance for driver; i.e. no u turn needed] to the driver by receiving the vehicle in exit direction, see FIG. 6.) 
The three rejections can be applied individually or together.

Regarding claim 24, Latotzki and Wang teach all of the limitations of claim 17 and further teaches, wherein the control device is further configured to select the turning region based on receiving, via the handheld device, a user input specifying the turning region. (Latotzki para 39, The user input can come from a cell phone of operator standing outside of the vehicle (remote operation). The vehicle or system can be operated by a parking garage valet (so that the garage at which the vehicle is parked can control the vehicle to allow for moving of the parked vehicles). The system can function drop off the driver and park [autonomously park i.e. the system selects a turning religion] at a designated or selected parking space, and can return to the drop off location to pick up the driver or can drive to another designated or selected or programmed location to pick up the driver.) (Latotzki para 42, The [autonomous] vehicle may be turned [autonomously] during the parking and the coming back procedure to ease the departure to the driver by receiving the vehicle in exit direction, see FIG. 6.) Also 
(Latotzki para 40, The vehicle may start and execute a return way upon request from the driver's smart phone. [user selected turning region]) Also (Latotzki para 53, Optionally, the smart phone app may show the walking path to the rental vehicle pick up spot. Optionally, the individually chosen pickup spot may be selected by the customer or driver himself. Optionally, multiple but at least one of the following optimization criteria may be reflected by the optimization algorithm, such as minimal walking distance for the next customer (or driver), minimal waiting time for the customer until the shared or rental car arrives, fastest possible driving path for the shared or rental car to reach the chosen pick up spot, minimal driving distance for the shared or rental car until reaching the chosen pick up spot, the area of best probability to find a spot for stopping for picking up the customer, a spot which complies best to traffic rules, a spot safe for stopping a picking up the customer in terms of traffic safety, a spot safe for stopping a picking up the customer in terms of personal safety, and/or a spot for picking up the customer to which the walking path is the safest in terms of personal and traffic safety (for example when picking up children) originating from the current position of the customer.)

Regarding claim 25, claim 25 is rejected using the same rejections as made to claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Latotzki and Wang teach as applied to claim above, and further in view of Hasejima US 20180297589.

Claim 14 is rejected using the same rejections as made to claim 22.
Claim 15 is rejected using the same rejections as made to claim 23.

Regarding claim 22, Latotzki and Wang teach all of the limitations of claim 21 but Latotzki does not explicitly teach wherein the control device is further configured to select the turning region based on a size of the turning region and a size of the vehicle.  However, Hasejima teaches (Hasejima; para 30; The path calculation unit 11 calculates a path based on target-parking-space information [size of turning region based on ultrasonic sensor and camera], and vehicle specification such as the size of vehicle and the minimum turning radius. The target-parking-space information acquired from an ultrasonic sensor or an image from an in-vehicle camera. Alternatively, infrastructure information of a parking lot may be acquired.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Latotzki and Wang in view of Hasejima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of calculating a parking path. 

Regarding claim 23, Latotzki and Wang teach all of the limitations of claim 22 but Latotzki does not explicitly teach wherein the control device is further configured to select the turning region additionally based on a turning radius of the vehicle.  However, Hasejima teaches (Hasejima para 30; The path calculation unit 11 calculates a path based on vehicle turning radius.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Latotzki and Wang in view of Hasejima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of calculating a parking path.
 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170015312 Fig.14 and Fig. 15; 
20170329346 Fig, 21B; 
(Li US 20180336007 para 78, The control system may calculate [Para 37 from stored GPS data] a first route [all routes have a first and second area] segment for turning)
20200081446 Fig.18 for claims 22 and 23.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664